Citation Nr: 1503706	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  11-28 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than July 17, 2007, for the assignment of a 50 percent rating for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel






INTRODUCTION

The Veteran served on active duty from August 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.


FINDINGS OF FACT

1.  In a September 2000 decision, the Board granted service connection for PTSD.  The RO assigned an initial disability rating of 10 percent, which the Veteran disagreed with.  His appeal of the initial rating was denied by the Board in May 2002. 

2.  The Veteran filed increased rating claims with respect to PTSD in March and September 2003, however his request for an increase was denied by the RO in a March 2004 letter, and the Veteran did not appeal.

3.  Following the March 2004 letter, no further communication was received from the Veteran, which could be construed as an increased rating claim, until July 17, 2007.

4.  On July 17, 2007, the RO received the Veteran's claim seeking an increased rating for his service-connected PTSD.  An October 2008 rating decision awarded an evaluation of 50 percent, effective July 17, 2007 (date of receipt of the Veteran's claim). 
	

CONCLUSION OF LAW

The criteria for an effective date prior to July 17, 2007, for the assignment of a 50 percent disability evaluation for PTSD, have not been met.  38 U.S.C.A. §§ 5108, 5110, 7104 (West 2014); 38 U.S.C.A. §§ 3.400, 4.130, Diagnostic Code 9411 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that once the underlying claim is granted, further notice as to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  As such, no discussion of VA's duty to notify is necessary. 

The Board also finds that all necessary development of evidence has been completed.  VA has obtained records relevant to the Veteran's claim.  Further, he has been provided appropriate VA examinations which adequately addressed the issue on appeal.  The Veteran has not indicated that any additional records, relevant to his claim, are outstanding.  Thus, no further assistance is required.  

Earlier Effective Date

The Veteran maintains that he is entitled to an effective date prior to July 17, 2007, for the assignment of a 50 percent disability evaluation for PTSD.  Specifically, he contends that he repeatedly filed for an increased rating following the initial grant of service connection in September 2000, and that evidence of record demonstrated that his PTSD met the criteria for a 50 percent rating since the initial grant.  

The provisions governing the assignment of the effective date for an increased rating are set forth in 38 C.F.R. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with respect to the effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  See 38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(o)(1).

An exception to that rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually-ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  See 
38 U.S.C.A. § 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  VA must look to all communications from a claimant that may be interpreted as applications or claims, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

In this matter, the Board must determine the date of the claim, and the date that entitlement to a 50 percent disability rating arose.  Here, the Board granted service connection for PTSD in September 2000.  The RO effectuated this grant, assigning an initial disability rating of 10 percent.  The Veteran appealed the disability level that was assigned, but his appeal of the initial rating was denied by the Board in May 2002, and then subsequently denied reconsideration in August 2002.

As noted above, following a September 2000 Board decision which granted PTSD at 10 percent disabling, the Veteran filed a notice of disagreement as to the initial rating.  The Veteran's increased rating claim was denied by the Board in May 2002.  
The Veteran filed increased rating claims with respect to PTSD in March and September 2003, however his claim was ultimately denied by the RO in March 2004.  This decision was not appealed, and no further communication was received from the Veteran, which could be construed as an increased rating claim, until July 17, 2007.  An October 2008 rating decision awarded an evaluation of 50 percent, effective July 17, 2007 (date of receipt of the Veteran's claim).  

The Board has reviewed the record and finds that the first documents received subsequent to the May 2002 Board decision, which could be considered claim for an increased rating for PTSD, were received by VA on March 5, 2003, and September 30, 2003.  Following the March 2004 denial, no document was received by VA that may be construed as an increased rating claim until July 17, 2007.  

The Board has reviewed the record to as to determine whether an increase in disability was factually-ascertainable within one year prior to the July 2007 claim.  However, there is no medical evidence of record, from July 2006 through July 2007, which is indicative of increased PTSD symptomatology.  In fact, there is a gap in VA mental treatment, presumably due to the Veteran's incarceration, from June 2004 through June 2008.  As such, the RO correctly assigned the Veteran an effective date of July 17, 2007 when awarding his 50 percent rating for PTSD.  As no claim was received during the period between March 2004 and July 2007, and because there is no factually-attainable increase in PTSD symptomatology demonstrated by the evidence of record within one year prior to July 17, 2007, there is no basis for assignment of an effective date prior to July 17, 2007.  

Finally, as Veteran has not properly raised an allegation of clear and unmistakable error (CUE) with any prior final RO or Board decision, and because no claim was filed between March 2004 and July 2007 for an increased rating for PTSD, his claim must be denied.  Since the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply.  






ORDER

Entitlement to an effective date earlier than July 17, 2007, for the assignment of a 50 percent rating for service-connected posttraumatic stress disorder (PTSD), is denied.


____________________________________________
MATTHEW BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


